SOLID-STATE ELECTROLYTE, SOLID-STATE BATTERY INCLUDING THE ELECTROLYTE, AND METHOD OF MAKING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18-21 need to be renumbered as claims 20-23

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 discloses wherein X can comprise BH4-, BF4-, AlH4-, NH2-, OH-, SH-. These are not elements as claim 1 currently defines X as being an element. 
Claims 18 and 19 disclose “the method”. These claims are dependent on claim 17 which is not a method claim and therefore lacking antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 16-18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swonger et al. (US 2016/0351889 A1).
Regarding claims 1-8, Swonger et al. teach a solid-state ion conductor (Paragraphs 0088-0089 disclose lithium ion conductive glass ceramic layers.) comprising a compound of Formula 1: Li(6-a)x+2y-b*z-6A1-xMxaOyXzb  Formula 1 (Paragraph 0089 discloses Li4NbP3O12.)
 wherein, in Formula 1, A is an element having an oxidation state of +6,
 M is an element having an oxidation state of a, wherein a is +2, +3, +4, +5, or a combination thereof,
 X is an element having an oxidation state of b, wherein b is -1, -3, or a combination thereof, and
2<[(6-a)x+2y-b*z-6]≤6.5, 0≤x≤1, y>0, z≥0. (Paragraph 0089 discloses Li4NbP3O12. Therefore, Li is between 2-6.5. M=Nb, which has multiple oxidation states such as +2, +3, +4, +5, wherein x=1. X=P, a group 15 element and z=3. O is at y=12. Paragraph 0089 does not disclose A in the formula having an element with an oxidation state of +6, however, A can be zero as x can be equal to 1.).
Regarding claim 16, Swonger et al. teach an electrochemical cell (Fig. 2, element 10) comprising: a positive electrode (Fig. 2, element 16); a negative electrode (Fig. 2, element 20); and an electrolyte between the positive electrode and the negative electrode (Fig. 2, element 18), wherein at least one of the positive electrode and the electrolyte comprises the solid-state ion conductor of claim 1 (Fig. 2, element 32, paragraphs 0088-0089).
Regarding claim 17, Swonger et al. teach the electrochemical cell of claim 16, wherein the negative electrode comprises lithium metal, a lithium metal alloy, or combination thereof (Paragraph 0128 discloses the anode comprises lithium metal.), and wherein the solid-state ion conductor is between the positive electrode and the negative electrode (Fig. 2, element 32 discloses the lithium ion glass ceramic layer is between the positive, element 16, and negative, element 20, electrodes.).
Regarding claim 18, Swonger et al. teach the electrochemical cell of claim 17, wherein the solid-state ion conductive is directly on the positive electrode (Fig. 2, Fig. 2, element 32 discloses the lithium ion glass ceramic layer is between the positive, element 16, and negative, element 20, electrodes and further directly on the positive electrode, element 16, through a selectively permeable barrier film, element 32.).
Regarding claim 23, Swonger et al. teach a method of manufacturing an electrochemical cell, the method comprising: providing a positive electrode; disposing the solid-state ion conductor of claim 1 on the positive electrode; disposing an electrolyte on the positive electrode; and disposing a negative electrode on the electrolyte to manufacture the electrochemical cell (Paragraphs 0064 and 0085).

Claims 1-8, 10-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2020/0118769 A1).
Regarding claims 1-8, Ma et al. teach a solid-state ion conductor (Abstract and claim 1 disclose a solid state mixed conductor.) comprising a compound of Formula 1: Li(6-a)x+2y-b*z-6A1-xMxaOyXzb  Formula 1 (Claim 1 discloses A4+xTi5-yGzO12. Claim 3 discloses A is Li having a range between 4-6.)
 wherein, in Formula 1, A is an element having an oxidation state of +6 (Claim 5 discloses G can be Te which can have an oxidation state of +6.),
 M is an element having an oxidation state of a, wherein a is +2, +3, +4, +5, or a combination thereof (Claim 1 discloses Ti which is a Group IV element having oxidation states of +2 and +4.),
 X is an element having an oxidation state of b, wherein b is -1, -3, or a combination thereof, and
2<[(6-a)x+2y-b*z-6]≤6.5, 0≤x≤1, y>0, z≥0. (Claim 1 discloses A4+xTi5-yGzO12. Therefore, Li is between 4-6. M=Ti, which has multiple oxidation states such as +2,+4, wherein x is between 0 and 4.7. G=Te, a group 16 element and x is between 0 and 5. O is at y=12. Claim 1 does not disclose an X in the formula having an element with an oxidation state of -1, -3, or a combination, however, X can be zero as x can be equal to 1.).
Regarding claims 10 and 11, Ma et al. teach the solid-state ion conductor of claim 1, having an ionic conductivity of 1x10-6 to 1x10-2 Siemens per centimeter at room temperature (Claim 9).
Regarding claims 12-14, Ma et al. teach a component for a lithium secondary electrochemical cell comprising: a current collector; and the solid-state ion conductor of claim 1 on the current collector; wherein the solid-state ion conductor is in a form of a layer on the current collector; a positive electrode comprising: a positive electrode active material; and the solid-state ion conductor of claim 1 on the positive electrode active material (Paragraphs 0054-0055 disclose An electrode comprises the mixed conductor. An electrochemical device according to an embodiment may include the mixed conductor. The electrochemical device may comprise a positive electrode; a negative electrode comprising the electrode; the mixed conductor, and a separator between the positive electrode and the negative electrode. As the electrochemical device includes the mixed conductor, which provides improved chemical stability and transfers ions and electrons simultaneously, deterioration of the electrochemical device may be prevented. Further, paragraph 0064 discloses the cathode may be manufactured by mixing a conductive material, a catalyst for oxidation/reduction of oxygen, and a binder together, and adding a solvent to the resulting mixture to prepare a cathode slurry, coating the cathode slurry on a surface of a base, drying the coated cathode slurry, and press-molding the cathode slurry against the base to improve a density of the electrode. The base may be, for example, a cathode current collector, a separator, or a solid electrolyte membrane. The cathode current collector may be, for example, a gas diffusion layer. The conductive material may include a mixed conductor. The catalyst for oxidation/reduction of oxygen and the binder may be omitted depending on a type of the cathode.).
Regarding claim 15, Ma et al. teach a separator for a lithium battery comprising: a substrate; and the solid-state ion conductor of claim 1 disposed on a surface of the substrate (Paragraph 0126).
Regarding claim 16, Ma et al. teach an electrochemical cell (Fig. 4, element 500) comprising: a positive electrode (Fig. 4, element 200); a negative electrode (Fig. 4, element 300); and an electrolyte between the positive electrode and the negative electrode (Fig. 4, elements 400 and 450), wherein at least one of the positive electrode and the electrolyte comprises the solid-state ion conductor of claim 1 (Paragraphs 0054, 0055, 0064).
Regarding claim 19, Ma et al. teach a method of preparing the compound of claim 1, the method comprising: contacting a lithium compound, a compound comprising an element having an oxidation state of +6, a compound comprising an element having an oxidation state of +2, +3, +4, +5, or a combination thereof, and a compound comprising an element having an oxidation state of -1, -3, or a combination thereof to provide a mixture; and treating the mixture to prepare the compound (Paragraph 0102, Example 1).
Regarding claim 20, Ma et al. teach the method of claim 19, wherein treating the mixture comprises mechanochemical milling of the mixture to prepare a compound of Formula 1. (Paragraph 0102 , Example 1 discloses ball milling.)
Regarding claims 21 and 22, Ma et al.t each the method of claim 19, wherein the treating is heat-treating the mixture at 25 °C to 800 °C to prepare the compound of Formula 1; wherein the heat-treating comprises heating from 300 °C to 700 °C under flowing oxygen (Paragraph 0102, example 1 discloses heating in air at 700 °C.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729